Opinion by
Mollison, J.
At the trial, it was stipulated that the merchandise described as “wooden chopping boards” on the invoice covered by the entry in protest 221923-K, contained in cases numbered 106 through 115, and the merchandise so described on the invoice covered by the entry in protest 221924^K, contained in eases numbered 40 to 50, inclusive, consists of wooden blocks which are like the various blocks which are named in paragraph 406, supra, and that they are “roughhewn, or rough shaped, sawed or bored.” On the record presented, the claim of the plaintiffs was sustained.